Exhibit 99.2 Year End 2012 Investor Update March 18, 2013 1 Intersections Corporate Overview Statements in this presentation relating to future plans, results, performance, expectations, achievements and the like are considered “forward-looking statements.” These forward-looking statements involve known and unknown risks and are subject to change based on various factors and uncertainties that may cause actual results to differ materially from those expressed or implied by these statements. Factors and uncertainties that may cause actual results to differ include, but are not limited to, the risks disclosed in the company’s filings with the U.S. Securities and Exchange Commission. The company undertakes no obligation to revise or update any forward-looking statements. 2 Please see the company’s release and website at www.intersections.com for additional details on quarterly results. About Intersections Inc. Intersections Inc. (Nasdaq: INTX) is a leading provider of consumer identity risk management services. Intersections provides various levels of service to more than 8.0 million consumers.Those services are offered through North America's leading financial institutions and directly to consumers under Intersections’ award- winning IDENTITY GUARD® brand. Since 1996, Intersections has protected the identities of more than 35 million consumers. Founded: NASDAQ Symbol: INTX Headquarters: Chantilly, VA Employees: Consumers Protected To Date: More than 35 million Adjusted EBITDA From Continuing Operations * Fast Facts 3 * Latest Twelve Months (LTM) consolidated adjusted EBITDA from continuing operations before share related compensation and non cash asset impairment charges.Excludes non-cash share based compensation and cash dividend equivalent payments. Please see the company’s release and website at www.intersections.com for additional details on quarterly results. FY 2012 Consolidated Operating Results ►Revenue for FY 2012 was $349.2 million, a decrease of 6.4 percent from FY 2011. ►Adjusted EBITDA was $58.7 million for FY 2012, an increase of 12.7 percent from FY 2011.* ►Income from continuing operations before income taxes was $33.6 million for FY 2012, an increase of 5.5 percent from FY 2011. oDiluted earnings per share from continuing operations increased by 7.2 percent to $1.04 per share in FY 2012 ►Intersections generated $48.9 million in cash flow from operations in FY 2012. oWe ended FY 2012 with $25.6 million in cash and equivalents and no borrowings under our credit facility *Consolidated adjusted EBITDA before share related compensation and non-cash asset impairment charges.Excludes non-cash share based compensation and cash dividend equivalent payments. Please see the company’s release and website at www.intersections.com for additional details on quarterly results. 4 2012 Performance Exceeded Prior Guidance Please see the company’s release and website at www.intersections.com for additional details on quarterly results. 5 FY 2012 Guidance (declared 3/15/12) FY 2012 Guidance (updated 11/8/12) FY 2012 Actual
